DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “by operation of a brake pedal” and later recites “during the operation of the brake pedal”.  Claim 1 also recites “driving of the electric actuator in accordance with amount of operation of the input member by the brake pedal” and later recites “the driving of the electric actuator in accordance with the operation amount of the input member”.  It is not clear from the claim language if “during operation of the brake pedal” is intended to correspond to a particular brake operation, or any brake pedal operation.

Claim 2 recites “wherein the condition for limiting the driving of the electric actuator is that the source voltage of the vehicle becomes lower than a first predetermined voltage value.”  Claim 6 recites “wherein the condition for limiting the driving of the electric actuator is cancelled when the source voltage of the vehicle becomes equal to or higher than a second predetermined voltage value.”  It would appear from clam 2 that the condition for limiting is based on a voltage threshold, and that the limitation is canceled, not the condition as claimed in claim 6.  Claim 12 recites similar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami (US# 2015/0008726).
Minami discloses all the limitations of the instant claims including; an electric booster 6, comprising: an input member 62 configured to be advanced and retracted by operation of a brake pedal 61;  a piston 63 arranged in the input member so as to be relatively movable;  an electric actuator 24 configured to advance and retract the piston;  and a control device 10/21 configured to control driving of the electric actuator in accordance with amount of operation of the input member by the brake pedal, the piston being configured to move to generate hydraulic brake pressure in a master cylinder  68 and supply the hydraulic brake pressure to a hydraulic channel 73/74, the control device being 
 Regarding claim 2, the condition for limiting the driving of the electric actuator is that the source voltage of the vehicle becomes lower than a first predetermined voltage value.   [0037].
 Regarding claim 6, the condition for limiting the driving of the electric actuator is cancelled when the source voltage of the vehicle becomes equal to or higher than a second predetermined voltage value.   S1, [0037].  
Regarding claim 7, Minami discloses a brake control device 10/21, the brake control device being configured to drive an electric actuator 24 in accordance with a braking demand, produce deceleration, and limit current supplied to the electric actuator in response to the braking demand to a predetermined current value (limit value 2) or smaller when a condition for limiting driving of the electric actuator is satisfied ([0037] voltage threshold and the passage of the response time S7-S8, time t3-t4), the brake control device being configured to make the current supplied to the electric actuator in response to the braking demand higher (S2, limit value 1, time t6-t7) than the predetermined current value (limit value 2) and lower than when the driving of the electric actuator is not limited if the condition for limiting the driving of the electric actuator is cancelled (operation reset S9) during operation of a brake pedal. 

 Regarding claim 12, the condition for limiting the driving of the electric actuator is cancelled when the source voltage of the vehicle becomes equal to or higher than a second predetermined voltage value.   S1, [0037].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami (US# 2015/0008726) in view of Nishino et al (US# 2010/0062897).
Regarding claims 3 and 9, Minami disclose all the limitations of the instant claims with exception to the specific disclosure of a temperature of the electric actuator becoming higher than a first predetermined temperature value as a limiting condition.   Nishino et al disclose a similar brake system and further teach actuator temperature as a limiting condition.  [0146].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use motor temperature as a limiting condition in the control of Minami, as taught by Nishino et al, to prevent damage to the braking system.
Regarding claims 4 and 10, Minami disclose all the limitations of the instant claims with exception to the specific disclosure of a temperature of the control device becoming higher than a first predetermined temperature value as a limiting condition.   Nishino et al disclose a similar brake system and further teach control device temperature (motor driving element) as a limiting condition.  [0146].  It .

 Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami (US# 2015/0008726) in view of Matsunaga et al (US# 2015/0246675).
Regarding claim 5 and 11, Minami disclose all the limitations of the instant claims with exception to the specific disclosure of a temperature of the battery becoming higher than a first predetermined temperature value as a limiting condition.   Matsunaga et al disclose a similar brake system and further teach battery temperature as a limiting condition.  [0101].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use battery temperature as a limiting condition in the control of Minami, as taught by Matsunaga et al, to prevent damage to the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK